HOBSON, Judge.
This is an interlocutory appeal from an order denying the appellant’s motion to dis*33miss appellees’ amended complaint. The amended complaint failed to allege service of the claim of lien as required by Florida Statute 713.08, such failure being a point raised on appeal by appellant. Appellees concede that the amended complaint is subject to dismissal for the failure to allege service of the claim of lien and that this cause should be remanded.
REVERSED and REMANDED with the provision that the appellees be given the right to file another amended complaint.
McNULTY, C. J., and BOARDMAN, J., concur.